UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.5% Rate (%) Date Amount ($) Value ($) California98.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,073,300 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,326,220 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,327,775 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 10,000,000 a 11,513,300 Brentwood Infrastructure Financing Authority, Water Revenue (Prerefunded) 5.75 7/1/18 2,250,000 a 2,562,390 California, GO 5.00 8/1/22 5,000,000 5,311,750 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,896,800 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,050,675 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,767,230 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,375,100 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,214,285 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 28,914,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,517,625 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,607,122 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,617,280 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 35,548,500 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,915,400 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,582,700 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,336,225 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,399,250 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 255,751 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 5,533,050 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,535,085 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 5,700,700 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 6/30/23 135,000 157,345 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,574,450 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,928,256 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,857,056 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,064,970 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,133,617 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,445,200 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,389,950 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,450,424 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,101,610 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,749,160 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,092,795 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 5,720,000 5,823,532 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 7,038,360 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,603,770 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,097,740 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 7,955,625 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 b 3,584,455 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 5,942,700 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,108,712 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,425,400 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,764,991 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,507,950 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,813,680 California Statewide Communities Development Authority, Revenue (899 Charleston Project) 5.25 11/1/44 2,500,000 2,540,725 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,000,420 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 3,764,882 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,696,016 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,244,850 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,110,598 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,442,000 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,344,818 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,292,980 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,099,400 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,560,050 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 7,975,000 8,455,414 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,353,480 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 2,231,910 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,565,000 17,180,803 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 4,291,400 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,500,000 3,878,455 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,867,399 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,310,660 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 6,272,880 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 10,743,375 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,777,112 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 3,826,433 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 3,853,713 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,263,527 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1, Special Tax Revenue (Great Park) 5.00 9/1/44 2,500,000 2,679,600 JPMorgan Chase Putters/Drivers Trust (Series 4354) Non-recourse (Riverside County Transportation Commission, Sales Tax Revenue) 5.25 6/1/21 7,500,000 b,d 8,630,850 JPMorgan Chase Putters/Drivers Trust (Series 4361) Non-recourse (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 12,000,000 b,d 13,603,200 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/42 3,420,000 3,724,927 Long Beach, Harbor Revenue 5.00 5/15/42 3,500,000 3,990,525 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/29 1,190,000 1,344,438 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/30 1,110,000 1,246,708 Los Angeles County Regional Financing Authority, Revenue (MonteCedro Inc. Project) 5.00 11/15/44 2,000,000 2,210,960 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,834,050 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,491,914 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,302,214 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,315,000 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 3,904,285 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/38 4,500,000 5,118,660 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,045,063 Los Angeles Harbor Department, Revenue 5.00 8/1/39 2,050,000 2,346,205 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 5,000,000 5,830,600 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,525,550 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) (Escrowed to Maturity) 0.00 9/1/15 2,825,000 c 2,825,000 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 4,245,516 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,195,914 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 685,343 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 464,554 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 17,665,000 19,218,637 Oakland Redevelopment Successor Agency, Subordinated Tax Allocation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/36 3,000,000 3,339,450 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 6,100,750 Oakland Unified School District, GO 5.00 8/1/40 3,500,000 3,820,040 Palomar Community College District, GO 0/6.38 8/1/45 15,515,000 e 9,993,211 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,679,770 Pomona Unified School District, GO (Insured; Build America Mutual Assurance Company) 5.00 8/1/39 2,000,000 2,242,680 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 c 5,609,924 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,648,475 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,549,739 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,349,110 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 5,000,000 5,369,400 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,935,650 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,558,050 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,312,950 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 10,085,800 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,366,270 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/44 10,000,000 11,357,500 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,848,018 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 6,956,460 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 7,947,346 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.25 5/1/26 4,000,000 4,443,720 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,358,580 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,272,580 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,251,400 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 383,327 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,742,121 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 360,700 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,264,250 Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 7,758,730 Santa Margarita Water District Community Facilities District Number 99-1, Special Tax Revenue (Talega) 5.00 9/1/27 2,000,000 2,244,120 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,699,065 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,128,590 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,600,490 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,604,107 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,555,535 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,467,131 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 15,867,466 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,863,599 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,270,297 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,795,175 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,000,000 999,930 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 7,421,699 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,187,110 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,088,480 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,402,805 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,245,594 University of California Regents, General Revenue 5.25 5/15/30 3,000,000 3,607,890 University of California Regents, General Revenue (Prerefunded) 5.25 5/15/17 10,000,000 a 10,903,200 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 6,000,000 a 7,037,880 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 11,232,100 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 11,047,600 Walnut Energy Center Authority, Revenue 5.00 1/1/27 3,150,000 3,702,353 U.S. Related2.0% Guam, Business Privilege Tax Revenue 5.00 11/15/34 6,930,000 7,584,677 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,871,956 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,148,680 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,472,100 Total Investments (cost $902,176,662) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities were valued at $33,774,130 or 3.4% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. At August 31, 2015, net unrealized appreciation on investments was $94,455,242 of which $96,487,483 related to appreciated investment securities and $2,032,241 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 996,631,904 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board ("
